Title: To Thomas Jefferson from David Gelston, 22 March 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York. March 22d. 1805
                  
                  Enclosed is Capt. Lee’s bill of lading for 5 boxes, 2 cases and one small sample box of wine and 3 boxes of sweetmeats.
                  I also shipped yesterday on board the Schooner New York, Nathaniel Thomson Master one pipe of Lisbon wine to the care of Messrs. Gibson & Jefferson at Richmond.
                  The present are the first opportunities I have had since the arrival of the wines that appeared to me proper to risk.
                  The duties with the expenses on the whole as soon as collected will be forwarded the packages appear to be in good order. I wish them safe to hand and have 
                  the honor to be with great respect Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               